DETAILED ACTION
This action is in response to Application No. 16/573,824 originally filed 09/17/2019. The amendment presented on 01/05/2021, which provides amendments to claims 1-3, 7, and 10, is hereby acknowledged. Currently Claims 1-4, 7-10 and 13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer submitted 01/08/2021 is acknowledged and was accepted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/08/2021, with respect to the pending claims have been fully considered and are persuasive.  The rejections of 11/05/2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 7-10 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly suggest either alone or in combination the features as a whole now recited in the independent claims. It is therefore respectfully submitted the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Michael J Jansen II/           Primary Examiner, Art Unit 2626